Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 1 of 10




          EXHIBIT 12
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 2 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 1 of 9




              EXHIBIT 1




                                                                MICHAEL JAYNES
                                                                     6120119
                                                                  EXHIBIT
                                                                      119
                                                                     Ashala Tyler
                                                                  CSR, RPR, CRR, CLR
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 3 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 2 of 9



         Total number of downloads by year and state from the
          US Adam ID : 921847909 (Lucky Bunny)
          Date range: since inception through 6/30/18
          Last download date: 7/18/18




              Year     State Name     Total Downloads
                  2014     AA                       21
                  2014      AE                          10
                  2014      AK                      41
                  2014      AL                     123
                  2014     AP                        4
                  2014     AR                      100
                  2014      AS                          2
                  2014      AZ                     326
                  2014      CA                   4,379
                  2014     CO                      157
                  2014      CT                     229
                  2014      DC                      29
                  2014      DE                      47
                  2014      FL                     910
                  2014     GA                      372
                  2014     GU                           6
                  2014      HI                     142
                  2014      IA                     114
                  2014      ID                      32
                  2014       IL                    578
                  2014      IN                     182
                  2014      KS                      96
                  2014      KY                     126
                  2014      LA                     153
                  2014     MA                      403
                  2014     MD                      307
                  2014     ME                       46
                  2014      MI                     327
                  2014     MN                      185
                  2014     MO                      181
                  2014     MS                       91
                  2014     MT                       13
                  2014      NC                     326
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 4 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 3 of 9


                 2014      ND                   25
                 2014      NE                   58
                 2014      NH                  66
                 2014      NJ                 721
                 2014     NM                   82
                 2014      NV                 231
                 2014      NY                1,302
                 2014     OH                  468
                 2014      OK                 101
                 2014     OR                  162
                 2014      PA                 584
                 2014      PI                    1
                 2014      PR                  32
                 2014      RI                  81
                 2014      SC                 165
                 2014      SD                   13
                 2014     TN                  181
                 2014      TX                1,305
                 2014      UT                  75
                 2014     VA                  289
                 2014      VI                    2
                 2014      VT                  14
                 2014     WA                  313
                 2014     WI                  161
                 2014     WV                   51
                 2014     WY                     7
                 2015                            1
                 2015     AA                   70
                 2015     AE                   21
                 2015     AK                   46
                 2015      AL                 147
                 2015     AP                     6
                 2015     AR                   74
                 2015     AS                    9
                 2015     AZ                  201
                 2015     CA                2,082
                 2015     CO                  124
                 2015      CT                 156
                 2015     DC                   49
                 2015      DE                  49
                 2015      FL                 794
                 2015     GA                  350
                 2015     GU                   10



                                   2
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 5 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 4 of 9


                 2015      HI                  69
                 2015      IA                  60
                 2015      ID                  33
                 2015      IL                 453
                 2015      IN                 173
                 2015      KS                 100
                 2015      KY                 127
                 2015      LA                 178
                 2015     MA                  287
                 2015     MD                  254
                 2015      ME                  26
                 2015     MI                  262
                 2015     MN                  111
                 2015     MO                  142
                 2015      MS                  83
                 2015      MT                  16
                 2015      NC                 252
                 2015      ND                  14
                 2015      NE                  52
                 2015      NH                  41
                 2015      NJ                 503
                 2015     NM                   47
                 2015      NV                  93
                 2015      NY                1,300
                 2015      OH                  340
                 2015      OK                  104
                 2015      OR                  100
                 2015      PA                  392
                 2015      PI                   2
                 2015      PR                  72
                 2015      RI                  37
                 2015      SC                 133
                 2015      SD                  11
                 2015      TN                 193
                 2015      TX                 944
                 2015      UT                  52
                 2015      VA                 245
                 2015      VI                   4
                 2015      VT                  10
                 2015     WA                  178
                 2015     WI                  120
                 2015     WV                   41
                 2015     WY                     7
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 6 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 5 of 9


                 2016                          18
                 2016      AA                  11
                 2016      AE                  27
                 2016      AK                 192
                 2016      AL                 990
                 2016      AP                  24
                 2016      AR                 474
                 2016      AS                   8
                 2016      AZ                1,040
                 2016      CA                8,329
                 2016      CO                  625
                 2Ó16      CT                  790
                 2016      DC                  142
                 2016      DE                  212
                 2016      FL                4,063
                 2016      GA                1,892
                 2016     GU                    46
                 2016      HI                  276
                 2016      IA                  334
                 2016      ID                  157
                 2016      IL                2,411
                 2016      IN                1,053
                 2016      KS                  360
                 2016      KY                  727
                 2016      LA                1,314
                 2016     MA                 1,388
                 2016     MD                 1,295
                 2016     ME                   157
                 2016     MI                 1,522
                 2016     MN                   738
                 2016     MO                   865
                 2016     MP                     1
                 2016     MS                   760
                 2016     MT                    98
                 2016      NC                1,562
                 2016      ND                  102
                 2016      NE                  267
                 2016      NH                  207
                 2016      NJ                2,368
                 2016     NM                   216
                 2016      NV                  601
                 2016      NY                5,347
                 2016     OH                 2,079



                                   4
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 7 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 6 of 9


                 2016      OK                  586
                 2016      OR                  465
                 2016      PA                2,291
                 2016      PI                    1
                 2016      PR                 425
                 2016     PW                     8
                 2016      RI                 234
                 2016      SC                 755
                 2016      SD                   82
                 2016      TN                1,075
                 2016      TX                5,127
                 2016      UT                  303
                 2016      VA                1,352
                 2016      VI                   20
                 2016      VT                   47
                 2016     WA                   907
                 2016     WI                   626
                 2016     WV                   273
                 2016     WY                   55
                 2017      AA                   2
                 2017      AE                    1
                 2017      AK                1,754
                 2017      AL                   54
                 2017      AR                   14
                 2017      AZ                   42
                 2017      CA                  489
                 2017      CO                   21
                 2017      CT                   27
                 2017      DC                  12
                 2017      DE                  15
                 2017      FL                 171
                 2017      GA                  87
                 2017     GU                     1
                 2017      HI                  14
                 2017      IA                  16
                 2017      ID                   7
                 2017      IL                  89
                 2017      IN                  54
                 2017      KS                  12
                 2017      KY                  26
                 2017      LA                  53
                 2017     MA                   43
                 2017     MD                   37



                                   5
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 8 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 7 of 9


                 2017      ME                   4
                 2017     MI                   60
                 2017     MN                   28
                 2017     MO                   40
                 2017     MS                   23
                 2017     MT                    4
                 2017      NC                  58
                 2017      ND                   3
                 2017      NE                   7
                 2017      NH                  14
                 2017      NJ                  85
                 2017     NM                   14
                 2017      NV                  19
                 2017      NY                 308
                 2017      OH                  89
                 2017      OK                  12
                 2017      OR                  21
                 2017      PA                  88
                 2017      PR                  22
                 2017      RI                   7
                 2017      SC                  27
                 2017      SD                   4
                 2017      TN                  39
                 2017      TX                 200
                 2017      UT                  23
                 2017     VA                   42
                 2017     WA                   42
                 2017     WI                   26
                 2017     WV                   14
                 2017      WY                   2
                 2018      AK                    1
                 2018      AL                   4
                 2018      AR                   4
                 2018      AZ                   8
                 2018      CA                  66
                 2018      CO                   5
                 2018      CT                   5
                 2018      DE                   4
                 2018      FL                  28
                 2018      GA                  13
                 2018      GU                    1
                 2018      HI                    2
                 2018      IA                    3




                                   6
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 9 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1   Filed 10/19/18 Page 8 of 9


                 2018       IL                    9
                 2018      IN                     3
                 2018      KS                     2
                 2018      KY                     6
                 2018      LA                     6
                 2018      MA                     7
                 2018      MD                     5
                 2018      ME                     1
                 2018      MI                     7
                 2018      MN                     6
                 2018      MO                     8
                 2018      MS                     3
                 2018      NC                     6
                 2018      ND                     4
                 2018      NE                     4
                 2018      NJ                    15
                 2018     NM                      2
                 2018      NV                     4
                 2018      NY                    28
                 2018      OH                    15
                 2018      OK                     4
                 2018      OR                     3
                 2018      PA                    10
                 2018      PR                     4
                 2018      RI                     2
                 2018      SC                     2
                 2018      TN                     3
                 2018      TX                    41
                 2018      UT                     2
                 2018     VA                      8
                 2018     WA                      6
                 2018     WI                      3
                 2018     WV                      4
                 2018     WY                      1
Case 3:18-cv-05945-VC Document 125-12 Filed 10/30/19 Page 10 of 10

   Case 3:18 -cv- 05945 -VC Document 34 -1 Filed 10/19/18 Page 9 of 9


                  .
                  2014
                       .. -       1.     .   I.   1.1
                                                  16548
                  2015                            11850
                  2016                            59720
                  2017                             4366
                  2018                              378
                  Grand Total                     92862




                                   8
